DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive. Applicant argues, see pages 2-8, with respect to the rejection of claim 1 under 35 U.S.C. 103 that Fujioka fails to teach “a control device…comprising: (i) a controller that controls a fuel injection valve … and a pressure regulator of the internal combustion engine arranged to vary a pressure of the fuel supplied to the fuel injection valve.” However, Fujioka teaches that “The plurality of injectors 37 for in-cylinder injection … are connected to the driver circuit 51 on the ECU 50 side so as to be opened by the in-cylinder injection drive signal from the ECU 50” [0045], “The fuel pressurizing pump 31 is driven by rotational power from a crankshaft (not shown of the engine 10. Further the electromagnetic spill type suction control valve 32 is in a state of being constantly opened when the power is not supplied” [0046], and “… an electromagnetic drive unit (not shown) of the suction control valve 32 are wired and connected to the output interface circuit of the ECU 50 via a driver circuit 51, and fuel pressure control is performed” [0049]. Thus, Fujioka teaches that the ECU 50 corresponding to the controller controls a fuel injection valve and teaches an engine that includes a pressure regulator to vary the pressure of the fuel supplied to the fuel injection valve, as required by claim 1. Applicant argues that, even assuming the injectors 27 of Fujioka correspond to the fuel injection valve, Fujioka would still fail to teach limitation (i). However, the rejection did not rely on this mapping. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine Imamura with Fujioka because the references have different objectives, the examiner recognizes that obviousness may be established by combining or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Imamura teaches that using the minimum value of the fuel injection pulse to determine the maximum fuel injection pressure in a fuel cut state can be used to reduce air-fuel ratio deviation.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka (JP 2013-231362 A) in view of Imamura (JP 2006-070730 A).
Regarding claim 1, Fujioka discloses a control device for an internal combustion engine of a vehicle, comprising: 
a controller (50) that controls a fuel injection valve (37) of the internal combustion engine (10) arranged to directly inject a fuel into a combustion chamber (13), and a pressure regulator (24) of the internal combustion engine arranged to vary a pressure of the fuel supplied to the fuel injection valve, 
wherein the controller performs a fuel cut that stops the fuel injection of the fuel injection valve when a predetermined fuel cut condition is satisfied during a traveling of the vehicle [0028],
wherein the controller has two different states: 
a normal driving state [0065], and
a fuel cut state during which the fuel injection of the fuel injection valve is stopped [0028], 
wherein the controller restarts the fuel injection of the fuel injection valve when a predetermined fuel cut recovery condition is satisfied during the fuel cut state [0053], 
wherein, when the controller restarts the fuel injection after the fuel cut state, the pressure of the fuel supplied to the fuel injection valve is set to a value higher than a normal state fuel pressure determined in accordance with the normal driving state [0078-0079],
wherein, as a time period of the fuel cut state becomes longer, the pressure of the fuel supplied to the fuel injection valve at a restart of the fuel injection after the fuel cut state is increased [as shown in Figure 4, the time period in the fuel cut state to achieve the pressure Pi is longer than the time needed to achieve the pressure Pa],
wherein the pressure of the fuel supplied to the fuel injection valve increases during the fuel cut state [0063] [0079]. 
Fujioka discloses wherein the maximum value of the pressure of the fuel is supplied to the fuel injection valve at the end of the fuel cut state as discussed above, but does not disclose determining the value of this pressure by an intake air amount during the fuel cut state and a minimum fuel injection pulse width of the fuel injection valve. 
Imamura discloses wherein a maximum value of the pressure of the fuel supplied to a fuel injection valve during a fuel cut state is determined by an intake air amount during the fuel cut state and a minimum fuel injection pulse width of the fuel injection valve [0025-0026]. 
Imamura teaches that immediately before fuel injection is restarted at the end of the fuel cut state, the fuel pressure is inherently high [0006]. The high pressure reduces the necessary valve opening period, or pulse width, required to inject a desired amount of fuel. By increasing the intake air amount during the fuel cut state, the maximum value of the fuel pressure is determined such that the pulse width of the fuel injection valve is above a minimum value [0023]. If the pulse width decreases below the minimum value fuel may or may not be injected and thus the fuel injection amount is unstable and unknown and the air-fuel ratio is shifted [0007]. Imamura teaches that this control prevents the fuel injection pulse that is injected after fuel injection is restarted from becoming smaller than the minimum pulse width and thereby suppresses air-fuel ratio deviation [0009]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the maximum value of the pressure of the fuel supplied to the fuel injection valve during the fuel cut state disclosed by Fujioka using a minimum fuel injection pulse width value and a controlled intake air amount during the fuel cut state as disclosed by Imamura. Imamura teaches that determining the maximum value of the fuel pressure using this method ensures that the fuel injection pulse width of the fuel injection valve, after fuel injection is restarted at the end of the fuel cut state, is greater than a minimum value – thereby preventing unstable or unknown quantities of fuel from being injected and a deviation in the air-fuel ratio from the target air-fuel ratio. 
Regarding claim 6, Fujioka discloses a control device for an internal combustion engine of a vehicle, comprising: 
a controller (50) that controls a fuel injection valve (37) of the internal combustion engine (10) arranged to directly inject a fuel into a combustion chamber (13), and a pressure regulator (24) of the internal combustion engine arranged to vary a pressure of the fuel supplied to the fuel injection valve, 
wherein the controller performs a fuel cut that stops the fuel injection of the fuel injection valve when a predetermined fuel cut condition is satisfied during a traveling of the vehicle [0028],
wherein the controller has two different states: 
a normal driving state [0065], and
a fuel cut state during which the fuel injection of the fuel injection valve is stopped [0028], 
wherein the controller restarts the fuel injection of the fuel injection valve when a predetermined fuel cut recovery condition is satisfied during the fuel cut state [0053], 
wherein, when the controller restarts the fuel injection after the fuel cut state, the pressure of the fuel supplied to the fuel injection valve is set to a value higher than a normal state fuel pressure determined in accordance with the normal driving state [0078-0079],
wherein, as a time period of the fuel cut state becomes longer, the pressure of the fuel supplied to the fuel injection valve at a restart of the fuel injection after the fuel cut state is increased [as shown in Figure 4, the time period in the fuel cut state to achieve the pressure Pi is longer than the time needed to achieve the pressure Pa],
wherein the pressure of the fuel supplied to the fuel injection valve increases during the fuel cut state [0063] [0079]. 
Fujioka discloses wherein the maximum value of the pressure of the fuel is supplied to the fuel injection valve at the end of the fuel cut state as discussed above, but does not disclose determining the value of this pressure by an intake air amount at an idling drive and a minimum fuel injection pulse width of the fuel injection valve. 
Imamura discloses wherein a maximum value of the pressure of the fuel supplied to a fuel injection valve during a fuel cut state is determined by an intake air amount at an idling drive and a minimum fuel injection pulse width of the fuel injection valve [0011] [0025-0026]. 
Imamura teaches that immediately before fuel injection is restarted at the end of the fuel cut state, the fuel pressure is inherently high [0006]. The high pressure reduces the necessary valve opening period, or pulse width, required to inject a desired amount of fuel. By increasing the intake air amount during the fuel cut state, the maximum value of the fuel pressure is determined such that the pulse width of the fuel injection valve is above a minimum value [0023]. If the pulse width decreases below the minimum value fuel may or may not be injected and thus the fuel injection amount is unstable and unknown and the air-fuel ratio is shifted [0007]. Imamura teaches that this control prevents the fuel injection pulse that is injected after fuel injection is restarted from becoming smaller than the minimum pulse width and thereby suppresses air-fuel ratio deviation [0009]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the maximum value of the pressure of the fuel supplied to the fuel injection valve during the fuel cut state disclosed by Fujioka using a minimum fuel injection pulse width value and a controlled intake air amount during the fuel cut state as disclosed by Imamura. Imamura teaches that determining the maximum value of the fuel pressure using this method ensures that the fuel injection pulse width of the fuel injection valve, after fuel injection is restarted at the end of the fuel cut state, is greater than a minimum value – thereby preventing unstable or unknown quantities of fuel from being injected and a deviation in the air-fuel ratio from the target air-fuel ratio. 
Regarding claim 9, Fujioka further discloses a fuel pressure sensor that senses the pressure of the fuel supplied to the fuel injection valve downstream of the pressure regulator [0025]. 
Regarding claim 10, Fujioka further discloses a high pressure fuel pump located on an upstream side of the pressure regulator [0025].
Regarding claim 11, Fujioka further discloses a fuel pressure sensor that senses the pressure of the fuel supplied to the fuel injection valve downstream of the pressure regulator [0025].
Regarding claim 12, Fujioka further discloses a high pressure fuel pump located on an upstream side of the pressure regulator [0025].
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka (JP 2013-231362 A) in view of Imamura (JP 2006-070730 A) and further in view of Sczomak (US Patent Application Publication 2014/0074381).
Regarding claim 3, Fujioka and Imamura disclose the device of claim 1 as discussed above but do not disclose wherein, as a piston temperature becomes lower, the pressure of the fuel supplied to the fuel injection valve at the restart of the injection after the fuel cut is increased. 
Sczomak discloses adjusting a pressure of the fuel supplied to a fuel injection valve as a piston temperature becomes lower [0044] [0046-0048]. 
Sczomak teaches that these adjustments prevent the formation of fuel puddles on piston surfaces, thereby reducing the amount of particulate matter produced by the engine [0016]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the pressure of the fuel injection valve as the piston temperature changes as taught by Sczomak using the control device disclosed by Fujioka and Imamura when restarting fuel injection after a fuel cut. As taught by Sczomak, this function prevents the formation of fuel puddles on piston surfaces, thereby reducing the amount of particulate matter produced by the engine. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka (JP 2013-231362 A) in view of Imamura (JP 2006-070730 A) and further in view of Nakamura (JP 2000-018067 A).
Regarding claim 7, Fujioka and Imamura disclose the control device of claim 1 as discussed above but do not disclose wherein a fuel injection timing is retarded when the pressure of the fuel 
Nakamura discloses retarding a fuel injection timing when a pressure of fuel supplied to a fuel injection valve is lower than a target fuel pressure by a predetermined value or more at the start of a fuel cut [Abstract, Problem to Be Solved]. 
Nakamura teaches that this function "keep[s] a combustion performance after fuel is supplied again in a good condition” [Abstract, Problem to Be Solved]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the retarding of the fuel injection timing under the conditions disclosed by Nakamura using the control device disclosed by Iwai and Sato, to maintain acceptable combustion quality when restarting fuel injection after a fuel cut operation. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka (JP 2013-231362 A) in view of Imamura (JP 2006-070730 A) and further in view of Doering (US Patent Number 7,028,670).
Regarding claim 8, Iwai and Sato disclose the device of claim 1 as discussed above but do not disclose wherein a rich spike by which the fuel injection amount of the fuel injection valve is temporarily increased is performed at the restart of the fuel injection from the fuel cut. 
Doering discloses a rich spike by which a fuel injection amount of a fuel injection valve is temporarily increased is performed at restart of a fuel injection from a fuel cut (as shown in Figures 13A-13D2).
Doering teaches that this function improves exhaust emission control (Col. 30, lines 1-7). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the rich spike disclosed by Doering for use by the control device disclosed by Iwai and Sato to improve exhaust emission control. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747